DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1-24 are pending in the application.  Claim 14 is withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 1, 15 and 16, and new claims 23-24, filed on 4/28/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, and its dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification does not appear to provide support for “does not swell or contract with changes in relative humidity.”  

Claim 23, and its dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation “wherein the abrasive coating the top coating,” which is unclear (it appears to be missing a comma).
Claim 23 recites the limitations "the bottom coating" and “the bottom.”  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US Patent No. 5,622,786) in view of Lee et al. (US 2004/0131871 A1).

Regarding claims 1-7, 10, 15, 20 and 22-24, Weber et al. (“Weber”) teaches an improved-strength, polymer-reinforced paper which includes fibers, of which at least about 30 percent, or at least 50 percent, on a dry weight basis are eucalyptus fibers (hardwood fibers as claimed); and from about 15 to about 60 percent by weight, based on the dry weight of the fibers, of a latex binder (Abstract and col. 3 lines 37-50).  Weber teaches that, typically, a paper is exposed to an excess of the impregnating dispersion or latex, run through a nip, and dried (col. 5 lines 3-8 and 59-67).  Weber teaches that when fibers other than eucalyptus fibers are present, such other fibers may be cellulosic fibers, mineral fibers, synthetic fibers, or mixtures thereof, and if used, mineral and synthetic fibers typically will be present at levels in a range of from about 5 to about 25 percent on a dry weight basis (col. 2 lines 17-21 and col. 3 lines 51-62).  Weber teaches that the resistance of a paper to tearing is particularly important when the paper is to be used as a base for masking papers and tapes, abrasive papers for machine sanding, and flexible, tear-resistant marking labels (cols. 1-2 lines 62-7). 

In an embodiment different from that claimed, Weber teaches an example in which polyester fibers are used as synthetic fibers (see Example 49 and the footnote in Table 8).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used polyester fibers in other embodiments of Weber as Weber provides polyester fibers as an example of thermoplastic polymer fibers (synthetic fibers) that are well known to those having ordinary skill in the art (see col. 4 lines 7-12, and Example 49 and the footnote in Table 8).

Weber does not explicitly disclose two or more ply sheets, wherein the saturated nonwoven web is calendered prior to curing the saturated nonwoven web, a top coating on the 

However, Lee et al. (“Lee”) teaches coated fiber-containing articles, including paper, paperboard, and molded fiber, and a method of applying an aqueous dispersion or solution of at least one water-dispersible or water-soluble polymer (e.g. a hydroxy-phenoxyether polymer) to the paperboard product and heating the paperboard to at least partially cure the water-dispersible or water-soluble polymer (Abstract).  The examiner notes that Lee teaches a paper-making process that includes a step of calendering, and Lee teaches that the hydroxy-phenoxyether polymer may be incorporated into the paper by treating or coating the formed paper (Fig. 3, [0086] and [0088]).  Lee teaches wherein the term “paper” includes multi-ply paper, and that multi-ply paper may be produced with the polymer laminated between the plies or, as in the case of single plies, with the polymer contained throughout the whole paper sheet ([0028] and [0090]).  Lee also teaches that a layer of polyester dispersion is added to the hydroxy-phenoxyether containing laminate ([0133]).  Lee teaches that preferred papers contain hydroxyl phenoxyether polymer in an amount that is effective to provide the paper with improved resistance to water, oil and/or grease, as compared to a comparable paper ([0079] and [0123]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the paper of Weber with curing of a saturated polymer (e.g. a hydroxy-phenoxyether polymer) contained throughout a calendered multi-ply paper, and with a layer of polyester dispersion added to the hydroxy-phenoxyether containing laminate, in order to obtain paper with improved resistance to water, oil and/or grease for incorporation into items such as sandpaper, as taught by Lee ([0079] and [0085]; also see Abstract, Fig. 3, [0086], [0088], [0090], [0123] and [0133]).  

With regard to the claimed limitation “wherein the cellulose-based abrasive backer exhibits a toughness per unit density of 700 or greater,” the examiner notes that applicant has provided at paragraphs [0037]-[0046], [0082] and Examples 1-3 of the specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Weber in view of Lee discussed above is the same as or very similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Weber in view of Lee would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the abrasive backer taught by Weber in view of Lee to have the claimed properties.   

Regarding claims 3, 16-19, Lee teaches multi-ply papers and laminates, which may be comprised of, for instance, of hydroxyphenoxyether polymer, at least one layer comprised of paper, and at least one layer comprised of a second paper or a solid non-paper material and at least one layer of polyester ([0125]).

Regarding claims 8-9, Weber teaches polyester fibers having a denier of 6 grams per 9,000 meters and an average length of 13 mm (Table 1).

Regarding claims 11-13 and 21, Weber teaches a latex binder (Abstract).  Lee teaches the incorporation of polyacrylamide copolymers, acrylic or vinyl resins and cationic polyacrylamide ([0102], [0107] and [0112]).



	
	
	
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee ‘036 (US 2003/0220036 A1) and Lee ‘566 (US 2002/0100566 A1) are somewhat similar to Lee et al. (US 2004/0131871 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789